Title: To Thomas Jefferson from William Keteltas, 28 October 1801
From: Keteltas, William
To: Jefferson, Thomas


Dr Sir
New York Octr. 28th 1801
Since My Offering Myself as a Candidate for the Office of Loan Officer in the place of Gnl. Clarkson Resigned as I have been Informed, I have Provision Made for Me in one of the Inferior Courts of this state which took place on the 26th. Inst—Percieving such a desire for Office among Republicans, A Circumstance to be lamented, I withdraw my application should it so happen to be Considered in the way of some Other Candidate. As I think Offices should be distributed Equally among the deserving and not heaped on one Individual as is the Case under Monarchies, I beg leave to Recommend to Your Consideration Theodorus Bailey Esqr. Representative to Congress for the district of Dutchess in this state, if not incompatable with the Principal I have laid Down. I know of but one Political Mishap of Mr. Bailys, which was his Voting for that disgracefull Instrument the British Treaty. This was owing I Concieve to a weekness of Nerves and not a defect of Republicanism, Men alike Virtuous are not alike firm under a Presure of Intilect Nor fited for the same Stations.
With Perfect Consideration
Wm Keteltas
Ps. Written without the Knowledge of Mr. Bailey or knowing wether he is, or is not, a Candidate for the office
